Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: As a result of the requirement of the Create phase module in the claimed arrangement, the instant claims recite a novel system for career technical education. The requirement that the Create phase module saves the virtual reality experience as a 360 degree video and that the user must create a plurality of questions for testing knowledge of other users on their recorded virtual reality experience is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Daniel (US Pub. 2009/0220929 A1) in view of Sadler (US Pub. 2005/0053905 A1), Godina et al. (US Pub. 2019/0025905), Agarwal (US Pub. 2013/0204942 A1) and King et al. (US Pub. 2019/0057106 A1).  Daniel discloses a virtual reality technical training and certification system. Sadler teaches providing online videos to students. Godina teaches using finger sensors to manipulate a virtual reality environment. Agarwal teaches posting questions related to an online video. King et al. teaches printing a certification certificate.  This combination is silent on the Create phase module saving the virtual reality experience as a 360 degree video and that the user must create a plurality of questions for testing knowledge of other users on their recorded virtual reality experience.  
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation under as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715